Citation Nr: 0217180	
Decision Date: 11/26/02    Archive Date: 12/04/02	

DOCKET NO.  98-12 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder 
secondary to the veteran's service-connected recurrent left 
ankle sprain.  

2.  Entitlement to service connection for a neck disorder 
secondary to the veteran's service-connected recurrent left 
ankle sprain.  

3.  Entitlement to service connection for headaches 
secondary to the veteran's service-connected recurrent left 
ankle sprain.  

4.  Entitlement to service connection for a left hip 
disorder secondary to the veteran's service-connected 
recurrent left ankle sprain.  

5.  Entitlement to service connection for a right knee 
disorder secondary to the veteran's service-connected left 
ankle sprain.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1967 and from May 1975 to May 1978.  During part of 
his second tour of duty, the veteran was assigned to the 
507th Transportation Company, 101st Airborne Division.

The veteran seeks entitlement to service connection for the 
following disabilities:  back disability, neck disability, 
left hip disability, headaches, and right knee disability.  
Those issues were previously before the Board of Veterans' 
Appeals (Board) in April 2000, at which time, they were 
remanded for further development.  Following that 
development, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, confirmed and continued 
the denials of entitlement to service connection for those 
disorders.  Thereafter, the case was returned to the Board 
for further appellate action.  

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on the 
issues of entitlement to service connection for headaches 
and entitlement to service connection for right knee 
disability.  When such development is completed, the Board 
will provide notice of the development as required by Rule 
of Practice 903.  (67 Fed. Reg. 3,099, 3.105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903.)  After giving such 
notice and reviewing the veteran's response, the Board will 
prepare a separate decision addressing those issues.
FINDINGS OF FACT

1.  The evidence does not establish a cause and effect 
relationship between the veteran's service-connected 
recurrent left ankle sprain and his current back disability, 
primarily diagnosed as an anterior disc herniation at L2 - 
L3 and a bulging disc at L5 - S1.  

2.  The evidence does not establish a cause and effect 
relationship between the veteran's service-connected left 
ankle sprain and a neck disorder, primarily diagnosed as 
cervical spondylosis.  

3.  The evidence does not establish that the veteran has a 
left hip disorder.  


CONCLUSIONS OF LAW

1.  The veteran's back disorder is not proximately due to or 
the result of service-connected disability.  38 U.S.C.A. 
§ 5102, 5103, 5103A (West Supp. 2001); 38 C.F.R. § 3.310(a) 
(2002).  

2.  The veteran's cervical spine disorder is not proximately 
due to or the result of service-connected disability.  
38 U.S.C.A. § 5102, 5103, 5103A (West Supp. 2001); 38 C.F.R. 
§ 3.310(a) (2002).  

3.  The claimed left hip disorder is not proximately due to 
or the result of service-connected disability.  38 U.S.C.A. 
§ 5102, 5103, 5103A (West Supp. 2001); 38 C.F.R. § 3.310(a) 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty To Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A.  

In this case, the RO has informed the veteran on several 
occasions of the information and evidence necessary to 
substantiate his claims of entitlement to service connection 
for the following:  back disability, neck disability, and 
claimed left hip disability.  Such information was sent to 
the veteran in the Board's remand in April 2000; the 
Statement of the Case; the Supplemental Statement of the 
Case (SSOC); and in an evidence request from the VA to the 
veteran in November 1998.  Indeed, the SSOC sets forth the 
provisions of the enabling regulations applicable to the 
VCAA.  Those provisions informed the veteran of what 
evidence and information VA would obtain for him, with 
specific references to such materials as government reports 
and medical records.  The RO also explained what information 
and evidence the veteran needed to provide.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The RO has made reasonable efforts to obtain relevant 
records adequately identified by the veteran, including a 
request for VA outpatient treatment records in March 1999.  
Such evidence includes the veteran's service medical 
records; the reports of VA examinations, performed in March 
1967, July 1979, January 1998, November 1998, and November 
2000; reports, dated in September and November 1997 from S. 
M. H., D.O, the veteran's family practice physician; and the 
report of an MRI, performed in November 2000.  In this 
regard, it should be noted that the veteran has not 
identified any outstanding evidence (which has not been 
sought by the VA) which could be used to support the claims 
of service connection for disabilities of the back, neck, 
and/or left hip.  Finally, the Board notes that the RO 
informed the veteran of his right to have a hearing in 
association with his appeal; however, to date, he has 
declined to exercise that right (see VA Form 9, received in 
July 1998).  

In light of the foregoing, the Board concludes that through 
various means of notification, the RO has informed the 
veteran of the information and evidence necessary to 
substantiate his claim; has provided the VA examinations 
necessary to determine, the nature, extent, etiology of his 
back disability, neck disability and claimed left hip 
disability; and has afforded him the opportunity to have a 
hearing.  Therefore, the RO has met its duty to assist the 
veteran in the development of those claims.  Accordingly, 
there is no need for further development of the evidence in 
order to meet the requirements of the VCAA.  

II.  The Back

a.  The Facts

The veteran's medical records from both periods of service 
are completely negative for any complaints or clinical 
findings of low back disability.  During his February 1978 
service separation examination, the veteran responded in the 
negative, when asked if he then had, or had ever had, 
recurrent back pain.  The physical examination showed that 
his spine was clinically normal.  

In March 1967, the veteran underwent a VA general medical 
examination.  His musculoskeletal system was reportedly 
normal.  He also underwent a special neurological 
examination to evaluate his claimed residuals of a head 
injury.  He reported that in June 1966, during his first 
period of service, he had sustained a concussion when he 
fell out of an upper bunk.  He started also to complain 
about pain in his left knee, right elbow, and back.  During 
the examination, no clinical abnormalities were reported 
with respect to the veteran's back.  The diagnosis was 
deferred pending receipt and perusal of the veteran's 
service medical records.  
In July 1979, the veteran underwent a VA orthopedic 
examination.  He stood fairly erect with his shoulders 
level.  He walked with a noticeable left limp complaining of 
pain in his left ankle.  There was a mild left pelvic tilt 
with compensatory lumbar scoliosis apex to the left.  The 
paravertebral musculature was well developed and not 
spastic, contracted, fibrotic, or atrophic.  The veteran 
bent forward touching his toes with both hands with ease.  
He stood on his toes readily and squatted guardedly bearing 
most of the weight on his right foot and complaining of pain 
in the left ankle.  The back had normal range of motion with 
no restrictions, and the extremes of spinal movement were 
asymptomatic.  The low back signs were negative, and 
straight leg raising was accomplished to 90 degrees and was 
negative, bilaterally.  There was no diagnosis of back 
disability.    

In September 1997, S. M. H., D.O., examined the veteran for 
a multitude of musculoskeletal problems including lower back 
pain.  The veteran gave a history that in 1975 he had 
fractured his left ankle and had to have surgery on it.  
During the examination, the veteran groaned a lot when he 
performed various motions such as bending, stooping, rolling 
over, etc..  He had scoliosis with convexity to the right in 
the upper dorsal area which curved back to the left in the 
mid to low dorsal area and then continued through the 
lumbosacral area.  He had muscle spasm in the cervical and 
dorsal areas, and his left leg was one-quarter to one-half 
inch shorter than his right leg.  

Dr. H. felt that the veteran's musculoskeletal complaints 
were directly related to an injury and surgery that he had 
had in 1975.  That resulted in shortening of the left leg 
and some painful side effects which caused him to shift his 
weight to the right side.  That reportedly caused the 
scoliosis which had produced the muscle spasms in the 
veteran's back.  Dr. H. recommended that the veteran get 
some orthotics and prescribed an antiinflammatory medication 
to be taken on a daily basis.  It was noted that the veteran 
would probably require some future physical therapy and 
perhaps some chiropractic adjustment to alleviate some of 
his pain.  Primarily, though, Dr. H. felt that the veteran 
would have to live with the pain.  

In November 1998, the veteran underwent a consultation with 
C. S., M.D.  The veteran reported that he had a neuroma 
removed from his right foot in 1993 and that he had 
sustained a left ankle injury in 1975.  He also reported 
that both of those areas were making his back hurt.  It was 
noted that he had sustained a fracture of the left ankle in 
a parachuting accident in 1975.  A neurological examination 
revealed his posterior columns to be intact.  His deep 
tendon reflexes were equal but certainly much more sluggish 
in his lower extremities.  His proprioceptive and sensory 
responses were adequate, and his plantar response was 
flexor.  There was no diagnosis of back disability.  

In November 2000, the veteran underwent a VA orthopedic 
examination.  He stated that he had to do a lot of walking 
in his job as a park ranger and that he found it 
progressively more difficult to walk on uneven terrain.  He 
complained of pain in the low back and stated that it was 
difficult to straighten up after bending.  He denied 
radiation to the legs.  The radiologist interpreted X-rays 
of the lumbosacral spine as showing osteoarthritic changes 
of the facet joints, particularly at L4-L5.  The radiologist 
noted, however, that oblique views would be better to 
evaluate the facet joints.  Minimal degenerative bony 
spurring of the vertebral end plates without loss of disc 
height was also noted.  The examiner stated that the X-rays 
of the lumbar spine were unremarkable.  Following the 
examination, the relevant diagnosis was minimal degenerative 
lumbar disc disease.  The examiner stated that the veteran 
had no evidence of any systemic disorder and that there was 
no abnormality of the spine other than that which would be 
attributable to age.  The examiner concluded that the 
veteran's mild degenerative lumbar disc disease was 
certainly not exacerbated by an old left ankle sprain.  

During a VA neurological examination in November 2000, it 
was reported that during the veteran's service from May 1975 
to May 1978, he had been part of a parachute unit and that 
he had injured his lower back in a parachute jump.  He 
stated that since 1978, he had had intermittent pain in the 
lumbar area which did not radiate toward his legs.  X-rays 
of the lumbar spine reportedly showed some facet joint 
degenerative joint disease at L4, L5.  An MRI of the lumbar 
spine revealed anterior disc herniation at the L2-L3 level 
and a bulging disc at L5 - S1.  There was no impingement of 
the roots at any level.  The examiner concluded that the 
veteran had low back pain since the time of service (by the 
veteran's description), following a flexion/extension injury 
of the lumbar spine after the described parachuting 
accident.  

b. Analysis

The veteran seeks entitlement to service connection for back 
disability, either as the result of a parachute accident in 
service or as the result of an altered gait due to his 
service-connected left ankle disability.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established 
that a particular disease or injury resulting in disability 
was incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  Even 
if the disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

For certain disabilities, such as degenerative joint 
disease, service connection may be presumed when such 
disability is shown to a degree of 10 percent or more within 
one year of the veteran's discharge from service.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  In this 
regard, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has stated that when a service-
connected disorder causes an increase in disability to a 
non-service-connected condition, such an increase is to be 
treated as if service connected.  In such cases, the veteran 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995); see also, Boyer v. West, 12 Vet. App. 
142, 144 (1999).

A review of the evidence discloses that the veteran's back 
disability, primarily diagnosed as degenerative disc disease 
and degenerative joint disease of the lumbar spine, was 
first clinically manifested many years after service.  The 
veteran maintains that such disability was the result of a 
parachute jump during his second period of active duty.  
Although he was assigned to the 101st Airborne Division 
during a part of that time, there is no evidence to show 
that he ever underwent airborne training or that he ever 
made a parachute jump during his second period of active 
duty.  Therefore, the recent VA examiner's opinion that the 
veteran's low back disability is the result of a parachute 
jump in service is based on a false premise.  As such, it 
cannot be considered competent medical evidence to support a 
grant of service connection.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  

The primary thrust of the veteran's contentions is that his 
back disability is the result of his service-connected left 
ankle disability.  While the Board does not question the 
sincerity of the veteran's beliefs, it should be noted that 
lay personnel are not qualified to render opinions which 
require medical expertise, such as the diagnosis or etiology 
of a particular disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Indeed, the record is 
completely negative for any competent evidence that the 
veteran's service-connected left ankle disability caused or 
clinically worsened his back disorder.  In fact, the most 
recent VA orthopedic examiner stated that the veteran's mild 
degenerative lumbar disc disease was certainly not 
exacerbated by an old left ankle sprain.  Absent competent 
medical evidence to support the veteran's primary theory of 
the case, service connection for back disability on a 
secondary basis is not warranted.  

III.  The Neck Disorder

a.  The Facts

The veteran's service medical records are completely 
negative for any complaints or clinical findings of a neck 
or cervical spine disorder.  During his February 1978 
service separation examination, the veteran answered in the 
negative, when asked if he then had, or had ever had, 
swollen or painful joints; arthritis, rheumatism, or 
bursitis; or bone, joint, or other deformity.  On 
examination, his head, face, neck and scalp were reported to 
be clinically normal, as was his spine.  

In September 1997, the veteran was examined by S. M. H., 
D.O., for a multitude of musculoskeletal problems, including 
neck pain.  The veteran noted that due to pain on 
weightbearing on his left foot, he had compensated by 
shifting to his right.  His right shoulder was held higher 
than his left shoulder.  He had scoliosis with convexity to 
the right in the upper dorsal area which curved back to the 
left in the mid to low dorsal area and then continued 
through the lumbosacral area.  He had muscle spasm in the 
cervical and dorsal areas, and his left leg was noted to be 
one-quarter to one-half inch shorter than his right.  Dr. H. 
felt that the veteran's musculoskeletal complaints were 
directly related to an injury and surgery that he had had in 
1975.  Dr. H. stated that such injury and surgery had 
resulted in shortening of the left leg and some painful side 
effects which had caused him to shift his weight to his 
right side.  That reportedly caused scoliosis which had been 
producing the muscle spasms in his neck.  Dr. H. recommended 
that the veteran get some orthotics and prescribed an 
antiinflammatory medication that was to be taken on a daily 
basis.  Dr. H. noted that the veteran would probably require 
some future physical therapy and perhaps some chiropractic 
adjustment to alleviate his pain.  Most likely, however, Dr. 
H. stated that the veteran was going to have to deal with 
the pain.  

During a January 1998 VA orthopedic examination, it was 
noted that the veteran limped on his left leg, the result of 
a parachute injury in service.  It was noted that because of 
the pain in the left leg and discomfort, the veteran 
compensated by shifting to his right leg.  The veteran 
complained of pain in the lower portion of the back of his 
neck.  Following the examination, the relevant diagnosis was 
neck pain.  

During a November 2000 VA neurological examination, the 
veteran reported that during his second tour of duty, he had 
injured his neck in a parachute accident.  During the 
examination, X-rays of the cervical spine revealed some 
degenerative changes at C4-C5 and C5-C6.  An MRI of the 
cervical spine showed minimal cervical spondylosis.  The 
examiner concluded that the veteran had neck pains since 
service (by the veteran's description), which could have 
been triggered by a flexion/extension injury of the neck in 
a parachute accident.  

Following a November 2000 VA orthopedic examination, the 
examiner concluded that the veteran had no evidence of any 
systemic disorder and no evidence of any abnormality of the 
spine, other than that which would be attributable to his 
age.  

b.  Analysis

A review of the evidence discloses that the veteran's 
cervical spine disability, including spondylosis, was first 
clinically reported in 1997, many years after the veteran's 
discharge from service.  Although he attributes such 
disability to a parachute injury in service, there is 
absolutely no evidence on file that he ever underwent 
airborne training or that he ever made a parachute jump, let 
alone sustained an injury while jumping.  Accordingly, 
service connection is not warranted for the veteran's 
cervical spine disability on a direct or presumptive basis.  

The primary thrust of the veteran's contentions is that his 
cervical spine disability is the result of his service-
connected left ankle disorder.  He states that his left 
ankle problems caused him to limp and that that limp in turn 
has caused him to develop a musculoskeletal imbalance which 
ultimately affected his neck.  Although Dr. H. suggested the 
veteran's current neck pain is related to his service-
connected left ankle disability, that conclusion was based 
on a medical history reported by the veteran rather than a 
review of the claims folder.  Such a history, without more, 
is not sufficient to support a grant of service connection.  
LeShore.

IV.  The Left Hip

a. The Facts

The veteran's service medical records are completely 
negative for any complaints or clinical finding of left hip 
disability.  

During a July 1979 VA orthopedic examination, the veteran 
walked with a noticeable left limp complaining of pain in 
the left ankle.  He stood fairly erect, and his shoulders 
were level.  There was a mild left pelvic tilt with 
compensatory lumbar scoliosis, apexed to the left.  The 
paravertebral musculature was well developed and was not 
spastic, contracted, fibrotic, or atrophic.  He stood on his 
toes readily and squatted guardedly, bearing most of the 
weight on his right foot and complaining of pain in the left 
ankle.  He did not run and jump in place due to the alleged 
painful condition of the left ankle.  His hips had a normal 
range of motion with no restrictions manifested.  There was 
no diagnosis of left hip disability.  

During the September 1997 evaluation by S. M. H., D.O., the 
veteran reported having injured his left ankle in service in 
1975 and that due to the pain on weightbearing on his left 
foot, he compensated by shifting to his right.  The veteran 
groaned a lot when he bent, stooped, rolled over, etc.  His 
right hip was higher than his left, and he demonstrated 
scoliosis with convexity to the right in the upper dorsal 
area which curved back to left in the mid to low dorsal area 
and then continued to the lumbar spine.  His left leg was 
reportedly one-quarter to one-half inch shorter than his 
right leg.  Dr. H. concluded that the veteran's 
musculoskeletal complaints were directly related to his 
injury and surgery in 1975.  He recommended some orthotics 
and prescribed an antiinflammatory medication to be taken on 
a daily basis.  He noted that the veteran would probably 
require some future physical therapy and perhaps some 
chiropractic adjustment to relieve his pain; however, he 
felt that most likely, the veteran would have to deal with 
his pain.  

During the November 2000 VA orthopedic examination, the 
veteran demonstrated a full range of motion of both hips.  
There was no diagnosis of left hip disability.  

Following a VA neurological examination in November 2000, 
there was no diagnosis of left hip disability.  X-rays of 
both hips, performed in November 2000 were negative for any 
abnormality.  

b.  Analysis

A review of the claims folder is negative for any evidence 
of identifiable left hip disability.  Absent such evidence, 
there is no basis for service connection on any basis.  As 
noted above, the veteran's contentions, by themselves, are 
not sufficient to support a grant of service connection.  
Espiritu.



ORDER

Entitlement to service connection for back disability is 
denied.  

Entitlement to service connection for neck disability is 
denied.  

Entitlement to service connection for left hip disability is 
denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

